COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00350-CV


Waterway Ranch, LLC and Michael           §    From the 43rd District Court
P. Olson

                                          §    of Parker County (CV12-1677)
v.

                                          §    April 10, 2014

Texas Bank Financial f/k/a The Bank
of Weatherford                            §    Opinion by Justice Gabriel


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Waterway Ranch, LLC and Michael P.

Olson shall pay all costs of this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS

                                              /s/ Lee Gabriel
                                       By _________________________________
                                          Justice Lee Gabriel